     Case 3:21-cv-00490-BEN-BGS Document 15 Filed 05/12/21 PageID.84 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PALOMAR HEALTH,                                 Case No.: 3:21-cv-00490-BEN-BGS
12                    Plaintiff,
                                                     ORDER GRANTING MOTION FOR
13   v.                                              SUBSTITUTION OF ATTORNEY
                                                     FOR DEFENDANT AMERICAN
14
     AMERICAN GUARANTEE AND                          GUARANTEE AND LIABILITY
15   LIABILITY INSURANCE COMPANY                     INSURANCE COMPANY
     and MORGAN JACKSON,
16
                         Defendants.                 [ECF No. 14]
17
18         On May 7, 2021 Defendant American Guarantee and Liability Insurance Company
19   filed a Motion for Substitution of Attorney to replace existing counsel Steven D. Turner,
20   Esq. of Jones Turner LLP with new counsel Michael W. Goodin, Esq. of Clausen Miller,
21   P.C. ECF No. 14. Good cause appearing, the Court hereby GRANTS the Motion for
22   Substitution of Attorney.
23         IT IS SO ORDERED.
24
25   Dated: May 12, 2021                          ____________________________________
26                                                     HON. ROGER T. BENITEZ
                                                         United States District Judge
27
28

                                                 1
                                                                              21-CV-0490-BEN-BGS
